Citation Nr: 1800086	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-31 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an effective date prior to September 19, 2012, for the grant of service connection for cold injury residuals of the right hand. 

2. Entitlement to an effective date prior to September 19, 2012, for the grant of service connection for cold injury residuals of the left hand.


REPRESENTATION

Veteran represented by: Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Veteran served on active duty in the United States Army from December 1961 to November 1963. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  The RO received the Veteran's claim of entitlement to service connection for cold injury residuals on September 19, 2012.  

2.  The RO granted service connection for cold injury residuals effective September 19, 2012, in a February 2013 rating decision.

3.  There was no formal claim, informal claim, or written intent to file a claim for service connection for cold injury residuals prior to September 19, 2012.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 19, 2012, for the grant of service connection for cold injury residuals of the right hand, have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2017).

2.  The criteria for an effective date prior to September 19, 2012, for the grant of service connection for cold injury residuals of the left hand, have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

With regard to the claims for earlier effective dates, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and effective date is made, VCAA notice has served its purpose, and its application is no longer required because the claim has already been substantiated. Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). With regard to these claims on appeal, the effective dates were assigned, thus, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No further action is required to comply with VA's duties to notify and assist with regard to the effective date issues on appeal. See Manning v. Principi, 16 Vet. App. 534, 542 (2002).



Relevant law and analysis

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p). The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits. See 38 U.S.C.A. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  Informal claims were recognized prior to March 24, 2015, after which a proper claim form must be filed.

Applying the law to the facts of this case, there is no basis to grant an effective date prior to September 19, 2012, for the award of entitlement to service connection for diabetes. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (r) (effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later"); Sears v. Principi, 16 Vet. App. 244, 248 ("The [United States Court of Veterans Appeals] thus holds that the effective-date statute, 38 U.S.C.A. § 5110 (a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").

The Board has reviewed the evidence of record prior to September 19, 2012, to see if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim of entitlement to service connection for cold injury residuals, and finds nothing in the record to support such a finding. See 38 C.F.R. §§ 3.1 (p), 3.155. 

The Veteran contends in his September 2017 testimony that he was unaware of the severity of his disorder when he left service or that he would be able to file a claim for compensation.  Although the Board is sympathetic to the Veteran's situation, the Board is bound by the applicable statutes and regulations. 38 U.S.C.A. § 7104 (c) (West 2014); 38 C.F.R. § 20.101 (a) (2017).

In summary, for the reasons and bases set forth above, the Board concludes that an effective date earlier than September 19, 2012, for the grant of service connection for cold injury residuals of the bilateral hands is not warranted. Therefore, the preponderance of the evidence is against the claims, and they are denied.


ORDER

Entitlement to an earlier effective date prior to September 19, 2012 for the grant of service connection for cold injury residuals of the right hand is denied.  

Entitlement to an earlier effective date prior to September 19, 2012 for the grant of service connection for cold injury residuals of the left hand is denied.  


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


